State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 100
 The People &c.,
         Appellant,
      v.
 Rebecca Ruiz,
         Respondent.




 Andrew M. Molitor, for appellant.
 John J. Morrissey, for respondent




 MEMORANDUM:

        The order of the Appellate Division should be reversed and the case remitted to the

 Appellate Division for a determination of the facts and issues raised but not determined on

 appeal to that Court (CPL 470.25 [2] [d]; 470.40 [2] [b]). Defendant killed the victim, her

 boyfriend, by firing a single shot from a semi-automatic pistol through the metal,

                                            -1-
                                            -2-                                    No. 100

windowless door to her residence. She was charged in an indictment with murder in the

second degree, criminal possession of a weapon in the second degree, and tampering with

physical evidence.

       Defendant testified at trial that she shot the victim in the mistaken belief that she

was shooting at her estranged husband, who had previously broken in and attacked her in

the home. On the night in question, the victim warned her not to open the door for anyone

before leaving her at home with her children, who ranged in age from four to thirteen.

Shortly thereafter, defendant was startled awake by someone pounding on her front door,

identifying himself as her husband and yelling for her to open the door. Defendant testified

that while searching for something to use to defend herself, she found a gun in a kitchen

drawer that the victim had left behind, unbeknownst to her. She told the person at the door

to leave or she would shoot. When the person nevertheless continued trying to get inside

the house, defendant fired a single shot at the door.

       The victim’s friend then yelled, from outside, that defendant shot the victim. She

ran out of the house, dropped the gun on the ground, and called 911 as she tried to help the

victim. Two passersby testified that they were walking directly across the street from

defendant’s house, heard the gun shot and saw the victim stumble backwards. The

witnesses heard defendant tell the victim that she did not mean to shoot him and thought

he was her husband. Responding police officers also heard defendant, who was distraught,

state that she shot the victim because she thought he was her husband. Defendant told

police that she threw the gun “over there somewhere” and suggested that her cousin took

it. Police did not recover the gun.

                                            -2-
                                            -3-                                     No. 100

       Defendant requested an instruction on temporary and lawful possession of a

weapon, arguing that she had a right to possess the weapon at the time of the shooting

because she believed that her life and the lives of her children were under threat. The

People responded that the charge was unwarranted because there was no legal excuse for

possessing the weapon and it was used in a dangerous manner to kill the victim. County

Court agreed with the People and denied the request. The court charged justification in

connection with the murder charge, and the jury acquitted defendant of murder in the

second degree and tampering with physical evidence, but found her guilty of criminal

possession of a weapon in the second degree.

       The Appellate Division, with one Justice dissenting, reversed and granted defendant

a new trial on the weapon possession charge, concluding that County Court erred in

denying defendant’s request to instruct the jury on the defense of temporary and lawful

possession of a firearm (197 AD3d 915 [4th Dept 2021]). The Court concluded that the

undisputed evidence that defendant shot and killed the victim did not necessarily bar the

instruction because a justification defense to the homicide charge was submitted to the jury.

The dissenting Justice would have affirmed the conviction on the ground that, among other

things, the defense is unavailable where the evidence demonstrates that the defendant used

the weapon in a dangerous manner and, here, defendant did so by using the subject weapon

to shoot through a closed door, thereby killing the person who was on the other side (see

id. at 919 [NeMoyer, J. [dissenting]). The dissenting Justice granted the People leave to

appeal.



                                            -3-
                                              -4-                                        No. 100

       “A trial court must instruct the jury on ‘the material legal principles applicable to

the particular case, and, so far as practicable, explain the application of the law to the facts’”

(People v J.L., 36 NY3d 112, 119 [2020], quoting CPL 300.10 [2]). It is well settled that

“the jury must be instructed on all claimed defenses which are supported by a reasonable

view of the evidence—not by any view of the evidence, however artificial or irrational”

(see People v Butts, 72 NY2d 746, 750 [1988]). A requested “‘charge must be given if

there is evidence reasonably supportive of the defense, even if there is other evidence

which, if credited, would negate it’” (J.L., 36 NY3d at 119, quoting People v McKenzie,

19 NY3d 463, 466 [2012]).

       A defendant is entitled to a jury charge on the defense of temporary and lawful

possession when there is evidence presented at trial “‘showing a legal excuse for . . .

possession as well as facts tending to establish that, once possession has been obtained, the

weapon had not been used in a dangerous manner’” (Williams, 36 NY3d at 161, quoting

People v Williams, 50 NY2d 1043, 1044-1045 [1980]; accord Banks, 76 NY2d at 801).

Here, defendant used the weapon in a dangerous manner (see id. at 1044-1045). Although

no single fact is dispositive, she fired the gun blindly through a closed, windowless door,

endangering anyone who might have been on the other side, striking and killing the victim,

and creating a risk that the bullet would ricochet off the metal door and potentially injure

her children.

       Viewing the evidence adduced at trial in the light most favorable to defendant, as

we must (see People v Banks, 76 NY2d 799, 800 [1990]), we conclude that “‘no reasonable

view of the evidence would support a finding of the tendered defense’” of temporary and

                                              -4-
                                          -5-                                    No. 100

lawful possession and, thus, County Court was “‘under no obligation to submit the question

to the jury’” (People v Williams, 36 NY3d 156, 160 [2020], quoting People v Watts, 57

NY2d 299, 301 [1982]). Inasmuch as defendant’s actions were reckless and dangerous,

she was not entitled to the temporary and lawful possession charge. Defendant’s remaining

arguments are academic.




Order reversed and case remitted to the Appellate Division, Fourth Department, for a
determination of the facts and issues raised but not determined on appeal to that Court
(CPL 470.25 [2] [d]; 470.40 [2] [b]), in a memorandum. Acting Chief Judge Cannataro
and Judges Rivera, Garcia, Wilson, Singas and Troutman concur.


Decided December 15, 2022




                                          -5-